                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: David T. Schwartz aka Dave Schwartz
                              Debtor(s)
                                                                               CHAPTER 13
NewRez LLC d/b/a Shellpoint Mortgage Servicing
                         Movant
                vs.

David T. Schwartz aka Dave Schwartz                                        NO. 18-03820 RNO
                              Debtor(s)

Charles J. DeHart, III
                                  Trustee


                                        PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Limited Objection to Debtor's Motion to Sell of NewRez LLC d/b/a Shellpoint
Mortgage Servicing, which was filed with the Court on or about November 23, 2020 (Document 51).
                                                 Respectfully submitted,

                                                 /s/Rebecca A. Solarz, Esq._
                                                  Rebecca A. Solarz, Esq.
                                                  KML Law Group, P.C.
                                                  BNY Mellon Independence Center
                                                  701 Market Street, Suite 5000
                                                  Philadelphia, PA 19106

December 2, 2020




   Case 5:18-bk-03820-RNO             Doc 53 Filed 12/02/20 Entered 12/02/20 15:40:14         Desc
                                      Main Document    Page 1 of 1
